Citation Nr: 0812856	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-32 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
cervical spine disability.

2.  Entitlement to a rating in excess of 20 percent for 
lumbar spine disability.

3.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1989 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and July 2003 rating 
decisions of the Seattle, Washington Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The June 2003 
decision granted service connection for lumbar spine 
disability (rated 10 percent) and left leg radiculopathy 
(rated 10 percent).  The July 2003 decision granted an 
increased (30 percent) rating for cervical spine disability.  
Then, in a November 2003 Notice of Disagreement the veteran 
appealed the ratings assigned for all three disabilities.  A 
subsequent August 2004 statement of the case increased the 
rating for the lumbar spine disability to 20 percent.      



FINDINGS OF FACT

1.  The veteran's service connected cervical spine disability 
is manifested by severe limitation of motion; vertebral 
fracture, ankylosis, incapacitating episodes and separately 
compensable neurological impairment are not shown.

2.  The veteran's service connected low back disability is 
manifested by moderate limitation of motion; severe 
limitation of motion, vertebral fracture, ankylosis, 
incapacitating episodes and compensable neurological 
impairment beyond that which has already been assigned a 
disability rating, are not shown.   

3.  The veteran's left lower extremity radiculopathy is 
manifested by mild incomplete paralysis of the sciatic nerve; 
moderate incomplete paralysis is not shown. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5285, 5286, 
5289, 5293 (effective prior to September 26, 2003), Code 5243 
(2007).

2.  The criteria for a rating in excess of 20 percent for 
lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5292, 5293, 
5295 (effective prior to September 26, 2003), Codes 5237, 
5243 (2007).

3.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the left lower extremity are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Code 8520 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A December 2006 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  An August 2004 statement of the case (SOC) and a 
February 2007 supplemental statement of the case provided the 
text of applicable regulations and rating criteria and 
explained what the evidence showed and why the applicable 
ratings were assigned.  A March 2006 letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).  

The Board notes that in regard to the claims for increased 
for lumbar spine disability and radiculopathy, the veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. 473, 490-91.  Thus, because the notice 
that was provided before service connection was granted for 
lumbar spine disability and radiculopathy was legally 
sufficient, VA's duty to notify in regard to the claims for 
increase for lumbar spine disability and raduiculopathy had 
already been satisfied prior to the issuance of the December 
2006 notice letter.

Regarding the veteran's claim for increase for cervical spine 
disability the Board notes that although the VCAA notice 
provided did not meet all of the specific notice requirements 
pertaining to increased rating claims recently outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the veteran 
was not prejudiced by this lack of specificity.  He has been 
given an ample opportunity to identify any evidence that 
might be pertinent to the ratings assigned for his claimed 
disabilities and in response he identified specific 
chiropractic treatment he has received.  The RO then obtained 
the chiropractic records identified by the veteran.  He has 
not identified any additional evidence pertinent to this 
claim and in January 2007 he affirmatively indicated that he 
had no additional evidence to submit.  Also, he was 
specifically provided with cervical spine examinations in 
July 2003 and August 2006.  In addition to these examinations 
producing objective medical findings, they also gave the 
veteran an opportunity to report the specific symptoms he was 
experiencing.  Further, he was at least nominally provided 
with the criteria for rating cervical spine disability by the 
August 2004 statement of the case.  Thus, although the 
veteran was not provided notice of the specific, applicable 
criteria for rating cervical spine disability in a notice 
letter (See Vasquez, 22 Vet. App. 37 (2008)), even with this 
omission, a complete record was developed for purposes of 
assigning an appropriate rating for this disability.  The 
Board does not find that more specified notice to the veteran 
would have resulted in any additional pertinent evidence 
being produced.  Accordingly, the lack of specificity did not 
prejudice the veteran as it did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F. 3d 881 (Fed. Cir. 2007).   
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Sanders, 487 F. 
3d 881 (Fed. Cir. 2007), Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Additionally, the veteran 
was provided with a number of medical examinations, including 
one as recently as August 2006.  The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

Private chiropractic records from September 2002 to February 
2003 show continued chiropractic treatment primarily of the 
lumbar spine.  Range of motion was generally found to be 
restricted or reduced with pain ranging from mild to severe.  
The veteran was also generally found to have some level of 
spasm and low back tenderness.  On September 2002 
chiropractic examination it was noted that cervical spine 
range of motion consisted of moderately restricted flexion 
with pain, normal extension, normal right and left lateral 
flexion and normal right and left rotation.  Lumbar spine 
range of motion was noted to consist of severely restricted 
flexion with pain, severely restricted extension with pain, 
moderately restricted right and left lateral flexion with 
pain and mildly restricted right and left rotation.  The 
chiropractor's clinical impressions pertaining to the lumbar 
spine included disc degeneration, facet syndrome, 
myofascitis, segmental dysfunction/subluxation and 
sprain/strain.  Clinical impressions pertaining to the 
thoracic area included myofascitis, segmental 
dysfunction/subluxation and sprain/strain.   

On October 2002 VA orthopedic examination the pertinent 
diagnostic impression was lumbar spine degenerative disc 
disease and degenerative arthritis.  The veteran reported 
that he had recently missed 11 days of work from September 25 
to October 7, 2002 due to increased lumbar back pain.  Other 
symptoms in the lower back were a feeling of stiffness and 
left leg pain at times into the left foot with tingling and 
numbness of the dorsum of the left foot.  At times he had 
felt that his left leg and his lumbar back on the left side 
were weaker than on the right side.  He indicated that the 
tingling in the left foot rarely occurred.  The veteran's 
average pain in the lumbar back was between 5 and 7/10.  With 
flare-ups the pain could go up to 10/10.  He would avoid any 
lifting using just his back, trying to use his legs.  He did 
have to lift 75 pound dollies in his job as a tow truck 
driver and he had to get down and under vehicles to attach 
tow devices.  He indicated that he could tolerate driving 
about 45 minutes and then he would get increased lumbar back 
pain and would have to get out and stretch.  He would sleep 
on his back but would still toss and turn.  He would have to 
move around because of increased lumbar back pain.  He 
tolerated walking only two blocks, which was related to both 
his back and to his left knee but more related to the back.  

At home he did cut the grass and get on ladders to clean the 
gutters but tried to avoid this as much as possible as it did 
cause an increase in back pain.  When he did get increased 
pain or flare-ups or new injuries, he would have problems 
taking off his boots and socks and his wife would have to 
help him.  Also, he indicated that he would apply ice to his 
back and at times he could not tolerate driving after flare-
ups and injuries at work.  He described two flare-ups  over 
the past two years, which had kept him off work.  A year and 
a half prior he had been off two weeks and the month prior he 
had been off for 11 days.  When he had a flare-up he avoided 
any lifting using the back or any bending of the back and had 
to stay in bed for several days.  At those times he could not 
take off or put on shoes or socks nor drive.  

The veteran indicated that he did 30 or 40 push ups and 30 to 
40 sit ups two to three times a week.  His treatment regimen 
included chiropractic manipulation and adjustments.  He 
estimated that he had had at least 50 and probably as many as 
100 lumbar spine adjustments since his discharge from 
service.  Other treatment included heat and ice on most days 
and also vicodin about 20 tablets per month.  He wore some 
sort of lumbar back corset with a magnet but was not sure if 
it helped.  Physical examination showed tenderness in the 
midline and in the lumbar spine.  There was no tenderness in 
the paraspinous muscles except for mild tenderness in the 
upper left gluteus, but there was no sciatic notch 
tenderness.  There was no gluteal or increased muscle tone 
nor spasms.  

Back flexion was done five times to 80 degrees with the 
veteran complaining of increased lumbar back pain each time 
but with no worsening of his pain and with one phase recovery 
to standing position each time.  Back extension was limited 
to 20 degrees with grimacing and complaining of increased 
lumbar back pain.  The veteran indicated that back flexion 
and back extension caused the same amount of lumbar back pain  
(the average pain was between 5 and 7/10).  Range of motion 
of the lumbar spine was 80 degrees flexion, done 5 times and 
associated with grimacing and increased lumbar back pain; 20 
degrees extension with grimacing and increased lumbar back 
pain; 25 degrees lateral flexion to the right with increased 
left lumbar back pain; 25 degrees lateral flexion to the left 
with no change of left lumbar back pain, and rotation 75 
degrees to the right and 70 degrees to the left with no 
significant change in the lumbar back pain.  Neurological 
examination showed mild subjective numbness and feeling of 
mild tingling on the dorsum of the left foot in the L5 
pattern.  Motor strength testing of the hip, knee and ankle 
was without weakness.  Straight leg raising in the seated 
position at 75 degrees was associated with tightness of the 
hamstrings and some discomfort in the left greater than right 
buttocks and left greater than right low lumbar back but 
there was no sciatica symptoms or signs.  

On April 2003 VA orthopedic examination the diagnostic 
impression was lumbar spine degenerative disc disease and 
degenerative arthritis.  The veteran reported that he had 
constant daily low back pain primarily on the left low back 
and the left buttock.  He indicated that the average pain was 
a 7 or 8 out of 10.  The pain would increase to a 10/10 with 
activities such as repeated bending, lifting or twisting in 
using the back or the day after he mowed the lawn (once a 
week).  He also noted that the back pain was worse in the 
winter months when the weather was wet and cold.  
Additionally, he had increased low back pain if he went up 
and down stairs (he did not have stairs at home).  The 
veteran also indicated that his back did feel stiff and weak.  
At times it felt as if his muscles were tight or in spasms in 
his left low back near his left buttock.  His pain would 
start in the low back and then go into the left buttock and 
then into the left leg and foot.  With sitting he got 
tingling in the left foot and there was some tingling also 
when he would first stand up after being seated.  He could 
sit for 15 minutes, drive for 35 to 40 minutes, stand while 
mowing his lawn for 35 to 40 minutes and walk for 1/8 mile.  
He would sit down when dressing and had increased left low 
back pain and left buttock pain with putting on his slacks, 
shoes and socks.  He would frequently wake up at night if he 
turned the wrong way in bed.  At home, he would avoid 
bending, lifting or twisting of the back and also long 
periods of sitting or standing.  The veteran was not taking 
any prescription of anti-inflammatory medications.  He was 
taking Glucosamine, 1000 mg per day and thought that it 
helped slightly with his back pain.  He also used Flexall 
ointment and heat or ice to the low back.  Once a month he 
was receiving chiropractic treatment and he did stretching 
exercises 4 to 5 times per day.  He wore a back corset type 
of support with yard work or other activities such as 
carrying groceries.  

Physical examination showed that the veteran used the arms of 
an armchair to stand.  He had a mild left limp and his gait 
and speed was slow.  His pain increased with tiptoe walking 
and heel walking, and when he took off his shoes and socks.  
The veteran was tender in the mid and lower lumbar spine in 
the midline and also on the left lower paraspinous lumbar 
muscles.  There was mild increased tone but there were no 
trigger points nor muscle spasm.  He was tender in the left 
buttock but not in the right buttock.  Range of motion of the 
lumbar spine was 90 degrees flexion five times with a one 
phase recovery to standing.  The veteran only tolerated back 
extension once to 10 degrees and had increased grimacing.  A 
pop was heard in his low back and he was unwilling to repeat 
back extensions.  Lateral flexion to the right was done once, 
lateral flexion to the left twice.  The first lateral 
rotation to the left was 30 degrees, the second lateral 
rotation to the left was 25 degrees.  

Lateral flexion to the right was 30 degrees.  There was 
increased grimacing and he was unable to try five repetitions 
of lateral flexions.  Rotation to the right was 40 degrees 
the first repetition and 45 degrees the second repetition.  
Rotation to the left was 40 degrees the first repetition 
decreasing to 35 degrees the second repetition.  Regarding 
Deluca criteria the examiner did note additional loss of 
range of motion due to pain with back extension, lateral 
flexion and rotation.  The veteran had grimacing and 
increased pain with extension, lateral flexion and rotation 
and was unable to do five repetitions of any of these 
motions.  The examiner did note some increased fatigability 
but did not note any incoordination.  Neurological 
examination showed left buttock sciatic notch tenderness.  
With straight leg raising on the left there was increased 
left hamstring tightness and left buttock pain and mild left 
sciatica symptoms.  Sensory examination showed numbness in 
the left foot in the L5-S1 pattern.  There was no numbness to 
the left leg or thigh nor of the lumbar back.  There was no 
weakness to motor strength at the hips, knees or ankles.  The 
left calf circumference was .4 cm smaller than the right calf 
circumference and the examiner noted that the veteran had 
symptoms of left lower extremity radicular pain.  It was the 
examiners impression that the veteran's functional impairment 
regarding his lumbar spine condition was moderately severe. 

On July 2003 VA cervical spine examination the veteran 
reported that he was working part time as a tow truck driver 
and was unable to work full time.  He would take occasional 
pain medications and went to chiropractors frequently.  The 
veteran reported that he had constant neck pain with an 
intensity of 5 or 6 out of 10.  The neck pain would flare up 
if he looked backward, turned his head like in driving or 
bent to get things from a lower level.  He reported severely 
disturbed sleep because of difficulty finding the right 
position.  His lower back also hurt for the same reasons.  
Physical examination showed that the veteran walked with an 
antalgic gait.  Range of motion of the neck was 60 degrees 
flexion without pain, 30 degrees extension with pain.  
Repeated movements caused more neck pain during extension but 
the range remained the same.  

Lateral flexion was very much limited to 20 degrees to the 
right, 25 degrees to the left and rotation was 25 degrees to 
both the right and left.  Repeated movements caused a lot of 
pain in the neck region going to a scale of 8 to 9.  There 
was mild stiffness of the paravertebral muscles in the neck 
and also upper parts of the trapezia on both sides.  The 
veteran denied any radiation into the hands.  For the 
thoracic spine, flexion and extension were 45 degrees and 15 
degrees with pain; lateral flexion was 25 degrees 
bilaterally; and rotation was 25 degrees bilaterally with a 
lot of discomfort on repeated movements.  Lumbar spine range 
of motion was up to 80 degrees flexion.  Extension was very 
painful as was getting up from a flexed position.  Extension 
was 20 degrees, as was lateral flexion to the left and right.  
Rotation was also 20 degrees to the left and right.  The 
veteran could not do straight leg raising to more than 20 
degrees on either side with more pain being on the left side 
than on the right side and after a couple of times the 
veteran could not lift the left leg.  One could see the pain 
in his face.  There was some paravertebral muscle spasm above 
and below.  A recent X-ray of the lumbar spine showed L4-5 
disk degeneration and Grade I retrolisthesis of 5 on 6.  
There were some osteophytes on sacroiliac joints indicating 
degenerative disc disease as well as degenerative disease of 
the spine.  As far as the cervical spine was concerned X-rays 
were certainly indicative of a multilevel degenerative disc 
disease/degenerative joint disease with neural foraminal 
encroachment worst at C4-5-6 levels.   

On August 2006 VA medical examination done on behalf of VA 
the diagnoses were degenerative disc disease of the cervical 
spine, C4 to C6, with subjective pain and objective weakness, 
lumbar spine degenerative disc disease and degenerative 
arthritis with subjective pain and objective weakness, and 
numbness and radiculopathy of the left leg associated with 
lumbar spine degenerative disc disease and degenerative 
arthritis with subjective pain and objective weakness.  
Regarding the cervical spine the veteran reported stiffness 
and weakness all the time.  He also had constant pain that 
traveled into both shoulder blades with a pain level of 9 out 
of 10.  The pain could be elicited by physical activity and 
was relived by stretching.  At the time of pain the veteran 
was able to function without medication.  His greatest 
symptoms occurred at night when he found that he could not 
get comfortable in any position and would turn side to side 
to help alleviate discomfort.  During the day, when he was 
driving, he had to change off from one arm to the other while 
holding the steering wheel.  He changed posture shifting 
weight from one hip to the other while driving.  His current 
treatment regimen was chiropractic manipulation and he stated 
that his condition did not cause incapacitation.  The 
examiner found that the veteran's functional impairment from 
his cervical spine problems was reduced ability to move about 
interfering with normal daytime activities.  

Regarding the lumbar spine, the veteran reported stiffness 
and weakness all the time.  He also had constant pain that 
traveled into the right and left legs.  The characteristics 
of the pain were aching and sharp in nature.  The veteran 
reported a pain level of 10 out of 10.  The pain could be 
elicited by physical activity and was relieved by stretching.  
The veteran indicated that at the time of the pain he 
required bedrest.  The pain was worse when he would get up 
from a seated position and particularly when he would get out 
of his truck.  He was a delivery driver and spent much of the 
day on the road.  He experienced shooting pains into either 
leg and reported that sometimes the pain would "send him to 
the ground."  His current treatment regimen was chiropractic 
manipulation.  The veteran indicated that the lumbar spine 
condition did not cause incapacitation.  The examiner found 
that the veteran's functional impairment was that he could 
not do normal chores around the house without constant pain.  
The pain interfered with sleep so that he could not sleep 
uninterrupted throughout the night.  
 
Physical examination of the cervical spine revealed evidence 
of radiating pain on movement including pain on flexion and 
extension with no evidence of muscle spasm.  There was no 
evidence of tenderness and no ankylosis of the cervical 
spine.  Range of motion of the cervical spine was 30 degrees 
flexion with pain at 20 degrees, 10 degrees extension with 
pain at 10 degrees, 25 degrees right lateral flexion with 
pain at 20 degrees, 25 degrees left lateral flexion with pain 
at 20 degrees, 45 degrees right rotation and 45 degrees left 
rotation.  The joint function of the cervical spine was 
additionally limited after repetitive use by pain, fatigue 
and weakness, with pain having the major functional impact.  
Range of motion was not additionally limited after repetitive 
use by lack of endurance or incoordination.  The pain fatigue 
and weakness additionally limited joint function by 10 
degrees.  

Physical examination of the thoracolumbar spine revealed 
evidence of radiating pain on movement when getting up from 
the supine position.  Muscle spasm was absent and no 
tenderness was noted.  There was negative straight leg 
raising testing on the right and left and there was no 
ankylosis.  Range of motion was 80 degrees flexion with pain 
at 60 degrees, 25 degrees extension with pain at 20 degrees, 
30 degrees right and left lateral flexion and 30 degrees 
right and left rotation with pain at 30 degrees.  The joint 
function of the spine was limited after repetitive use by 
pain, fatigue and weakness with pain having the major 
functional impact.  Joint function after repetitive use was 
not additionally limited by lack of endurance or 
incoordination.  The pain fatigue and weakness additionally 
limited the joint function by 30 degrees.  

Inspection of the spine revealed normal head position with 
symmetry in appearance.  There was also symmetry of spinal 
motion with abnormal curvatures of the spine and an increase 
in thoracic kyphosis.  Regarding intervertebral disc syndrome 
the examiner noted that the veteran had motor weakness of the 
bilateral right and left shoulder abduction of 4/5, 4/5 
respectively.  The right upper extremity reflexes revealed 
biceps jerk of 2+ and triceps jerk of 1+.  The left upper 
extremity revealed biceps jerk of 3+ and triceps jerk of 1+.  
The most likely peripheral nerve was the long thoracic nerve.  
At L5 there was sensory deficit of the bilateral lateral 
legs.  There was also motor weakness of the bilateral right 
and left feet extension of 4/5, 4/5 respectively.  The right 
lower extremity reflexes revealed knee jerk 2+ and ankle jerk 
absent.  The left lower extremity revealed knee jerk 2 + and 
ankle jerk 2+.  The most likely peripheral nerve was the 
sciatic nerve.  The intervertebral disc syndrome did not 
cause any bowel dysfunction, bladder dysfunction or erectile 
dysfunction.       
III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings are 
not warranted here, as the degree of impairment due to lumbar 
spine disability has not varied significantly during the 
appeal period.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

The veteran's service connected cervical spine disability has 
been diagnosed as degenerative disc disease and the veteran's 
service connected low back disability encompasses 
degenerative disc disease and degenerative arthritis.  These 
disabilities can be evaluated either under the general 
criteria/formula for rating disabilities of the spine or 
specific criteria pertaining to disc disease (i.e. the 
intervertebral disc syndrome rating criteria).  The criteria 
for rating intervertebral disc syndrome were revised 
effective September 23, 2002.  Also, the general criteria for 
rating disabilities of the spine, along with specific 
criteria for rating intervertebral disc syndrome were revised 
effective September 26, 2003.  When the regulations 
concerning entitlement to a higher rating change during the 
course of an appeal, the veteran is entitled to resolution of 
the claim under the criteria that are more advantageous.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  Id.    The new rating criteria, 
however, may only be applied to the period of time after 
their effective date.  Id.  As the veteran's initial claim 
for increase for his cervical spine disability and his 
initial claim for service connection for his low back 
disability were received on September 24, 2002,  the RO 
appropriately considered the veteran's claims under all 
revised criteria for rating intervertebral disc syndrome and 
the old and new general criteria.  The Board will also 
evaluate the veteran's disability under all of these 
criteria.
 
Rating in excess of 30 percent for cervical spine disability

Given that the veteran has already been assigned a 30 percent 
rating for his cervical spine disability, the focus is on 
criteria that would allow for a rating in excess of 30 
percent.  Code 5293 for rating intervertebral disc syndrome 
was revised effective September 23, 2002 to provide that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Note 1 following Code 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Code 5293.  In the instant case, there is 
no evidence of record to show that the veteran has had any 
incapacitating episodes from his cervical spine disability 
requiring bed rest that was prescribed by a physician.  
Consequently, a rating in excess of 30 percent under Code 
5293, on the basis of incapacitating episodes is not 
warranted.  

Prior to September 26, 2003, orthopedic manifestations of 
cervical spine disability could be rated under Code 5285 for 
vertebral fracture, Codes 5286 and 5287 for ankylosis or Code 
5290 for limitation of motion the cervical spine.  As neither 
vertebral fracture nor ankylosis has been shown a rating 
under Codes 5285, 5286 and 5287 is not applicable.  Also, as 
the veteran has already received the highest available rating 
under Code 5290 (i.e. 30 percent for severe limitation of 
motion), there is no basis for assigning a higher rating 
under this Code.

Considering neurological manifestations, the August 2006 VA 
examination did note that the veteran had motor weakness of 
bilateral right and left shoulder adduction of 4/5, 4/5 
respectively and that the most likely nerve involved was the 
Long Thoracic Nerve.  Impairment of the thoracic nerve is 
rated under Code 8519, which provides for a 30 percent rating 
if there is complete paralysis of the nerve, with inability 
to raise the arm to shoulder level, winged scapula deformity; 
a 20 percent rating for severe incomplete paralysis; a 10 
percent rating for moderate incomplete paralysis; and a 
noncompensable rating for mild incomplete paralysis.  Given 
that only a mild weakness (i.e. 4/5) was found in shoulder 
adduction bilaterally, inasmuch as this weakness may be 
related to the veteran's cervical intervertebral disc 
syndrome, it still does not merit a compensable rating under 
Code 8519.  Further, there are no other findings of record 
indicative of any compensable neurological impairment related 
to the veteran's cervical spine disability.  Accordingly, a 
rating in excess of 30 percent for the veteran's cervical 
spine disability on the basis of a combination of orthopedic 
and neurological impairment is not warranted.  

The criteria for rating intervertebral disc syndrome were 
again revised effective September 26, 2003, allowing for a 
rating under Code 5243 either based on incapacitating 
episodes or under the General Formula for rating the 
disabilities of the spine.  Notably, the criteria for rating 
intervertebral disc syndrome on the basis of incapacitating 
episodes did not change from September 26, 2003.  
Consequently, as incapacitating episodes (requiring bedrest 
prescribed by a physician) have not been shown, a rating in 
excess of 30 percent on this basis is not warranted.  Under 
the General Formula, a 30 percent rating is warranted where 
forward flexion of the cervical spine is 15 degrees or less 
or there is favorable ankylosis of the cervical spine, a 40 
percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine, and a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, (effective September 
26, 2003).  Given that forward flexion of the cervical spine 
is not shown to be 15 degrees or less, and that ankylosis has 
never been reported, a rating in excess of 30 percent under 
the General Rating Formula is not warranted. 

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Although pain, fatigue and weakness has 
been found to additionally limit joint function, such 
limitation is accounted for by the 30 percent rating assigned 
for severe limitation of motion.  

Additionally, the Board has considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record, however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
cervical spine disability.  38 C.F.R.  § 3.321.  The veteran 
has indicated that he was unable to work full time as a tow 
truck driver in part as a result of his cervical spine 
disability.  The Board notes, however, that the veteran 
apparently did apparently find subsequent work as a delivery 
and presumably, it would be easier for the veteran to work 
more hours in a job requiring less physical strain.  
Accordingly, the Board finds that the record does not show 
that the veteran's cervical spine disability results in 
marked interference with employability.  Thus, as there is 
additionally no indication that the veteran has been 
hospitalized for his cervical spine disability, referral for 
extraschedular evaluation is not suggested by the record.   

Given that it is not established that the veteran is entitled 
to a rating in excess of 30 percent for cervical spine 
disability under applicable schedular criteria and referral 
for extraschedular evaluation is not suggested by the record, 
the preponderance of the evidence is against this claim and 
it must be denied.  

Rating in excess of 20 percent for low back disability  

Given that the veteran has already been assigned a 20 percent 
rating for his lumbar spine disability, the focus is on 
criteria that would allow for a rating in excess of 30 
percent.  As indicated above, Code 5293 for rating 
intervertebral disc syndrome was revised effective September 
23, 2002 to provide that intervertebral disc syndrome should 
be evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations, whichever method results in 
the higher rating.   In the instant case, there is no 
evidence of record to show that the veteran has had any 
incapacitating episodes from his lumbar spine disability 
requiring bed rest that was prescribed by a physician.  
Consequently, a rating in excess of 20 percent under Code 
5293, on the basis of incapacitating episodes is not 
warranted.

Prior to September 26, 2003, the veteran's orthopedic 
manifestations of his lumbar spine degenerative disc disease 
and degenerative arthritis might potentially be rated under 
Code 5285 for vertebral fracture, Codes 5286 and 5289 for 
ankylosis, Code 5292 for limitation of the lumbar spine or 
Code 5295 for lumbosacral sprain.  As neither vertebral 
fracture nor ankylosis has been shown a rating under Codes 
5285, 5286 and 5287 is not appropriate.  Under Code 5292, a 
20 percent rating was available for  moderate limitation of 
lumbar motion and a 40 percent rating was warranted for 
severe limitation of lumbar motion.  A Note to the current 
General Rating Formula for Diseases and Injuries of the Spine 
provides that, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
is 0 to 30 degrees and left and right lateral rotation is 0 
to 30 degrees.  The evidence of record does not show that the 
veteran's lumbar spine limitation of motion has been more 
than moderate.  The most recent August 2006 examination 
showed almost full flexion of 80 degrees, almost full 
extension of 25 degrees, and full bilateral flexion and 
rotation of 30 degrees.  Even when factoring in the 
limitation of motion due to pain, the veteran still had 60 
degrees flexion, 20 degrees extension, along with the 30 
degrees of left and right lateral flexion and rotation.  
Given that such range of motion is still 2/3 of what is 
considered normal by VA standards, the Board cannot find it 
to be more than moderately limiting.  Earlier VA findings 
also show range of motion that was at least 2/3 of normal.  
The September 2002 chiropractic findings do show severe range 
of motion.  The Board finds, however, that given that this is 
an isolated finding contradicted by the moderate limitation 
of motion consistently found by the October 2002, April 2003 
and August 2006 VA examinations, the weight of the evidence 
is against finding that the veteran has had severe limitation 
of lumbar spine motion at any time during the appeal period.  
Consequently, a rating in excess of 20 percent under Code 
5292 is not warranted.  

Under Code 5295, a 20 percent rating is assigned for 
lumbosacral strain when there is muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position.  A 40 percent rating is available for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  As the veteran is not 
shown to have listing of the whole spine to the opposite side 
or marked limitation of forward bending in standing position 
(see discussion of range of motion above) and was not noted 
to have abnormal mobility on forced motion, a rating in 
excess of 20 percent under Code 5292 is not warranted.  

Regarding neurological impairment the Board notes that the 
veteran is already being separately compensated for 
radiculopathy of both the right and left lower extremities as 
10 percent ratings have been assigned bilaterally under Code 
8520 for mild incomplete paralysis of the sciatic nerve.  The 
evidence of record does not show symptomatology indicative of 
more than mild incomplete paralysis of either lower 
extremity, nor does it show any other separately compensable 
neurological impairment related to the veteran's lumbar spine 
disability.  The August 2006 examination did show that at L5 
there was sensory deficit of the bilateral lateral legs,  
motor weakness of the bilateral right and left feet extension 
of 4/5, 4/5 respectively and an absent ankle jerk on the 
right.  These symptoms have been appropriately accounted for, 
however, by the 10 percent ratings assigned for mild 
incomplete paralysis of the sciatic nerve.  Given that the 
sciatic nerve involvement is primarily sensory, with a highly 
minimal amount of motor impairment, the Board finds that a 
higher, 20 percent rating, for moderate impairment is not 
warranted for either the right or left lower extremity.  See 
38 C.F.R. § 4.124a, Code 8520.  Earlier examinations of 
record produced similar neurological findings.  Consequently, 
the Board does not find a basis in the record for increasing 
the veteran's existing ratings for left and right lower 
extremity radiculopathy or for finding that he has any other 
compensable neurological impairment.  Accordingly, as the 
veteran's orthopedic impairment does not warrant more than a 
20 percent rating and the veteran is not found any additional 
compensable neurological impairment, there is no basis for 
increasing the current ratings assigned for lumbar spine 
disability on the basis of a combination of orthopedic and 
neurological impairment.  

As explained above, the criteria for rating intervertebral 
disc syndrome were again revised effective September 26, 
2003, allowing for a rating under Code 5243 either based on 
incapacitating episodes or under the General Formula for 
rating the disabilities of the spine.  Notably, the criteria 
for rating intervertebral disc syndrome on the basis of 
incapacitating episodes did not change from September 26, 
2003.  Consequently, as incapacitating episodes (requiring 
bedrest prescribed by a physician) have not been shown, a 
rating in excess of 30 percent on this basis is not 
warranted.  Under the General Formula a 20 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Higher ratings are available for more 
severe manifestations.  38 C.F.R. § 4.71a, Codes 5235-5243.  
In the instant case, there is no evidence of record showing 
ankylosis of the thoracolumbar spine or forward flexion 
limited to 30 degrees or less.  Consequently, a rating in 
excess of 20 percent under the General Formula is not 
warranted.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  The August 2006 VA examination did show 
some functional limitations on repetitive motion due to pain, 
fatigue and weakness, but these are adequately compensated by 
the existing 20 percent rating along with the separate 
ratings assigned for right and left lower extremity 
neuropathy.  Notably, although the veteran was definitely 
limited by low back pain, he was still able to perform chores 
around the house, to drive and to take care of his basic 
needs with minimal assistance needed only during a flare-up.  
Thus, looking at the totality of the veteran's functioning, 
the Board finds that the existing ratings adequately 
compensate him for his functional loss.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
lumbar spine disability.  38 C.F.R.  § 3.321.  The veteran 
did indicate that he was unable to work full time as a tow 
truck driver in part as a result of his lumbar spine 
disability.  Once again though, the Board notes that the 
veteran did apparently find subsequent employment as a 
delivery driver and presumably, it would be easier for him to 
work more hours in a job requiring less physical strain.  
Accordingly, the Board finds that the record does not show 
that the veteran's lumbar spine disability results in marked 
interference with employability.  Thus, as there is 
additionally no indication that the veteran has been 
hospitalized for his lumbar spine disability, referral for 
extraschedular evaluation is not suggested by the record.   

Given that it is not established that the veteran is entitled 
to a rating in excess of 20 percent under applicable 
schedular criteria and referral for extraschedular evaluation 
is not suggested by the record, the preponderance of the 
evidence is against this claim and it must be denied.  

Rating in excess of 10 percent for left lower extremity 
radiculopathy

As explained above, the veteran is already being separately 
compensated  for radiculopathy of both the right and left 
lower extremities as he has 10 percent ratings under Code 
8520 for mild incomplete paralysis of the sciatic nerve.  
(The specific rating for the left lower extremity 
radiculopathy is currently on appeal before the Board while 
the specific rating for the right lower extremity 
radiculopathy is not).  Also as explained above, the evidence 
of record does not show symptomatology indicative of more 
than mild incomplete paralysis of the left lower extremity.  
Additionally, no functional loss has been specifically 
attributed to the radiculopathy aside from that already 
attributed to the veteran's lumbar spine disability.  See 
38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 
(1995).  Consequently, a rating in excess of 10 percent for 
the veteran's left lower extremity radiculopathy is not 
warranted.  (See 38 C.F.R. § 4.124a, Code 8520 and discussion 
above, page 16).  






ORDER

Entitlement to a rating in excess of 30 percent for cervical 
spine disability is denied.

Entitlement to a rating in excess of 20 percent for lumbar 
spine disability is denied.

Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left lower extremity is denied.   



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


